Citation Nr: 1413109	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1962 to July 1966. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability.  

In a June 2012 Supplemental Statement the Case, the RO reopened the Veteran's claim for service connection for a lumbar spine disability and denied the underlying service connection claim.  The Board notes that it is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO appears to have already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance. 

In December 2012, the Veteran presented testimony before the undersigned and a copy of the transcript has been associated with the claims folder. 

In December 2012, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  Although the Veteran did not include a written waiver of this procedural right with the evidence received, the Board finds that there is no prejudice to him in proceeding with the claim as it is making a favorable determination (i.e. reopening the claim) and remanding the underlying claim.  See  38 C.F.R. §§ 19.37, 20.1304 (2012).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO declined to reopen the Veteran's claim for service connection for a lumbar spine disability; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the July 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability. 



CONCLUSIONS OF LAW

1.  The July 2004 RO decision that declined to reopen the Veteran's claim for service connection for  a lumbar spine disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence has been received sufficient to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In the present case, the Board is reopening the Veteran's claim for service connection for a lumbar spine disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim - or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran - cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen

In a February 1990 rating decision, the RO denied service connection for a lumbar spine disability.  Subsequently, in April 1995 and July 2004, the RO declined to reopen the claim for service connection.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The July 2004 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The claim of entitlement to service connection for a lumbar spine disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service and post-service treatment records showing that the Veteran injured his lumbar spine in service as well as in 1994.  The evidence also included x-ray reports dated in 1989 showing early osteoarthritis in the lumbar spine.  There was also a private medical opinion from Dr. Murry noting that the Veteran's his spine disability may be related to service. 

In denying the Veteran's service connection claim for a lumbar spine disability in February 1990, the RO noted that there was no evidence of a current spine disability.  Then in the April 1995 rating decision, the RO declined to reopen the claim for service connection essentially finding that there was no medical opinion linking any current spine disability to service.  Thereafter in July 2004, the RO declined to reopen the claim again having determined that there was no new and material evidence demonstrating a link between service and any current lumbar spine disability. 

To reopen the claim, the new evidence must show that the Veteran's current lumbar spine disability is related to service.  

Pertinent evidence received since the last final decision for the claim of service connection includes a May 2012 VA examination report in which a VA examiner opined that the Veteran's current lumbar spine disability was not at least as likely as not due to a low back strain in service.  In reaching this conclusion, the examiner cited to the Veteran's service treatment records revealing lumbar strain while lifting a GI can in June 1965.  The examiner observed that the Veteran was on lifting restriction for two weeks and a July 1966 examination report showed that the Veteran reported occasional back pain since the strain.  The examiner also cited to a September 1989 lumbar spine x-ray showing early osteoarthritis, and noted that this was 20 years after service and pertinently showed that the disc spaces were preserved.  Additionally, the examiner indicated that the early osteoarthritis was most likely related to the Veteran's age.  It was also pointed out that the Veteran had a severe work-related injury to the lower back in 1995 which resulted in a herniated disc and surgery.  The examiner concluded that while the Veteran continued to have severe back pain with lumbar herniated disc and spondylosis, it was not related to service. 
 
The additional evidence also includes a December 2012 letter from Dr. Murry, who indicated that he treated the Veteran for his back problems many years before.  He noted that the Veteran had reported to him that he had been hospitalized during service for a back injury, and that x-rays in 1989 showed arthritic changes which were as likely as not due to the injury from service.  

Also, the new evidence includes the Veteran's statements and testimony indicating that he has had problems with his spine ever since service.  At his December 2012 hearing, the Veteran testified that shortly after service he reported his back problems to a VA officer, but that he was unable to find that record.  See December 2012 Hearing Transcript, page 7.  He also stated that he sought treatment from Dr. Murry within one or two years after service discharge.  See id.  The Veteran has also asserted that he would not have injured his spine in 1994 if he had not initially  injured his spine in service.  See e.g. VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2010. 

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a lumbar spine disability.  For the purposes of determining whether new and material evidence has been submitted, the evidence in this case, the medical evidence indicating a link to service as well as the Veteran's statements that he sought treatment shortly after service discharge and to continuity of symptoms since service, is to be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Notwithstanding the VA examination report's finding against a link between service and current disability, the Board finds that because the Court has set forth a low threshold to reopen claims and based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   To this extent, the appeal is granted. 


ORDER

New and material evidence to reopen the claim of service connection for a lumbar spine disability has been received; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim for service connection for a lumbar spine disability, the Board finds that the evidence of record is insufficient to determine whether service connection is warranted.  

As an initial matter, the Board notes the Veteran's testimony that he received treatment for his back from Dr. Murry within a year or two of service discharge.  Additionally, Dr. Murry has noted in his letters that he treated the Veteran for his spine many years ago.  While there are some treatment records from Dr. Murry in the claims folder, they appear to be dated beginning in the late 1990's.  Because VA is on notice that there may be earlier records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, all outstanding treatment records, to specifically include Dr. Murry's records, must be obtained and associated with the Veteran's claims folder.  38 C.F.R. § 3.159(c)(1) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As outlined above, there are two main opinions addressing the etiology of the Veteran's current disability.  Dr. Murry's October 1989 and December 2012 letters indicating that the Veteran's current spine disability is related to service cannot serve as bases to grant service connection.  Dr. Murry's opinion appears to be basely solely on the Veteran's recitation of his medical history and does not cite or  take into account the 1994 intervening back injury.  Furthermore, there is no indication that Dr. Murry reviewed the claims folder and he does not offer any reasons or bases for his conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

Likewise, the Board finds that the May 2012 VA examination report is inadequate.  Although the examiner noted that the Veteran had problems with his spine after his in-service accident, it does not appear he fully considered that factor in rendering his opinion.  In this regard, the Board notes that the Veteran is competent to state that he has had spine problems ever since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (noting that continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a)).  

 Furthermore, the Veteran contends that his in-service spine injury caused his post-service accident in 1994, and the examiner did not take into account this assertion.  The examiner also did not address the positive private medical opinion of record. 

The Board finds that another examination is necessary to determine the nature and etiology of the Veteran's current lumbar spine disability, specifically taking into account all of the evidence of record including the Veteran's competent statements as to having had spine pain since service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence. . . is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain all outstanding treatment records, to specifically include the Veteran's complete treatment records from Dr. Murry.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2. Schedule the Veteran for an examination to ascertain the nature and etiology of his current lumbar spine disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disability is related to service, to include the documented complaints related to the spine during service.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's statements of having had continuous back pain ever since his in-service accident.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner must also address the Veteran's contention that he would not have injured his spine in 1994 had he not initially injured it during service. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


